DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in a continuation application filed on 12/01/2021.

This instant application 17/540,009 is a is a continuation of 16676250, filed 11/06/2019, now U.S. Patent No. 11,204,800.
16/676,250 is a continuation of 16/412,197, filed 05/14/2019, now U.S. Patent No. 10,503,547.
16/412,197 is a continuation of 15/713,803, filed 09/25/2017, now U.S. Patent No. 10,318,348.

Drawings
3.	The drawings were received on 12/01/2021 (in the filings).  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of US 11,204,800 B2 (“issued ’800 patent”) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent (as mapped to claims 1, 3–12, 14, 14, 15–17, 18, 18, and 19–20 of the issued ’800 patent).

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’800 patent.

For purposes of illustration, a table has been constructed below to compare the two independent claim 1s.

Instant Application No. 17/540,009
Issued ’800 Patent
Claim 1.   A method of scheduling tasks in a task queue within a processor, the task queue comprising tasks having task identifiers, wherein a task identifier is a task type identifier or a source identifier, the method comprising:
	in response to receiving, at a task scheduling engine, an indication that a dependency for a task in the task queue has completed, updating wakeup event state data of the processor to indicate a wakeup event for the task identifier of the task;
	identifying one or more candidate task types or sources based on the wakeup event state data indicating a wakeup event; and
	selecting a task for execution based on the identified one or more candidate task types or sources.
Claim 1.   A method of scheduling tasks in a task queue within a processor, the task queue comprising tasks having source identifiers and associated state data identifying any task specific dependencies, the method comprising:
	in response to receiving, at a task scheduling engine, an indication that a dependency for a task in the task queue has completed, updating the state data for the task that relates to the completed dependency to indicate that the dependency has completed and updating wakeup event state data of the processor to indicate a wakeup event for the source identifier of the task;
	identifying one or more candidate sources based on the wakeup event state data indicating a wakeup event; and
	selecting a task for execution based on the identified one or more candidate sources.





7.	Claims 1–20 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of US 10,503,547 B2 (“issued ’547 patent”) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

8.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’348 patent.

9.	Claims 1–20 are additionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of US 10,318,348 B2 (“issued ’348 patent”) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

10.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the issued ’348 patent.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Edelstein et al., US 2013/0326537 A1, discloses a method of marking a task as dependent upon a preceding task
(b)	Branton, US 2014/0237474 A1, discloses a method of managing dependencies by initializing signals within different entries in a shared data table.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN WU whose telephone number is (571) 270-5906.  The examiner can normally be reached on Monday to Friday, 8:30 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
November 5, 2022